Citation Nr: 0716308	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-21 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee anterior cruciate ligament laxity, 
status post reconstruction surgery, for the period from 
December 1, 2003 to May 7, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
right knee anterior cruciate ligament laxity, status post 
reconstruction surgery, for the period on and after May 8, 
2006.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee arthritis and chronic synovitis, 
status post arthroscopic meniscectomy.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 2003.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  The claims file comes from the VA 
Regional Office in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  For the period from December 1, 2003 to May 7, 2006, the 
veteran's service-connected right knee anterior cruciate 
ligament (ACL) laxity, status post reconstruction surgery, 
was manifested by slight lateral instability.

2.  For the period on and after May 8, 2006, the veteran's 
service-connected right knee ACL laxity, status post 
reconstruction surgery, was manifested by, at most, moderate 
lateral instability.

3.  The veteran's right knee arthritis and chronic synovitis, 
status post arthroscopic meniscectomy, was manifested by 
flexion to 120 degrees and 0 degrees of extension.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for ACL laxity, status post reconstruction surgery, 
for the period from December 1, 2003 to May 7, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for ACL laxity, status post reconstruction surgery, for the 
period on and after May 8, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for right knee arthritis and chronic synovitis, 
status post arthroscopic meniscectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5020, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in January 2004 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in February 2006, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-


1077 (U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claims, because the appeal of 
these issues is based on the assignment of initial 
evaluations following initial awards of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claims and the initial 
rating decisions are most probative 


of the degree of disability existing when the initial ratings 
were assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial ratings, staged 
ratings may be assigned for separate periods of time.  Id.

Service connection for right knee ACL laxity, status post 
reconstruction surgery, was granted by a March 2004 rating 
decision and a 10 percent evaluation was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, effective December 1, 
2003.   Subsequently, a June 2006 rating decision assigned a 
20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, effective May 8, 2006.  Service connection for 
right knee arthritis and chronic synovitis, status post 
arthroscopic meniscectomy, was granted by a March 2004 rating 
decision and a 10 percent evaluation was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5020, effective December 1, 
2003.

An August 2003 VA medical examination report stated that the 
veteran complained of daily right knee pain and popping.  On 
physical examination, the veteran's right knee had no local 
tenderness or swelling.  The right knee range of motion was 
from 150 degrees of flexion to 0 degrees of extension, 
without pain or weakness.  There was no effusion or crepitus 
with motion.  The report noted a thickening of the synovium 
and a 4 inch scar on the anterior of the right knee.  The 
scar was nontender, with no local numbness, and moved freely.  
The veteran's right knee had "2+" ACL laxity.  The report 
stated that the veteran's right thigh had mild atrophy.  X-
ray examination of the veteran's right knee revealed mild 
medial arthritic changes.  A mild lack of endurance, but no 
lack of coordination, was noted on examination of the right 
knee.  The diagnosis was status following reconstruction of 
an ACL, with residual chronic synovitis and mild laxity in 
the cruciate ligament and mild atrophy of the quadriceps 
muscle.  A restriction of running and deep knee bending was 
indicated.

An August 2004 private medical examination report stated that 
the veteran complained of chronic right knee pain, status 
post right partial ACL injury, two medial meniscal surgeries, 
and a complete ACL repair.  In a second August 2004 private 
medical examination report, the veteran complained of a 
history of chronic right knee pain "for years."  He stated 
that medication had resulted in a "significant improvement 
in arthritis [symptoms.]"  On examination, the veteran's 
knee had no edema.  There was medial joint tenderness and a 
surgical scar was noted.  The assessment was arthritis.

In a February 2005 VA joints examination report, the veteran 
complained of chronic and constant right knee pain.  He 
stated that it was present "all day with throbbing and 
sensation."  The veteran stated that he had guarded 
movements as a result of the pain.  He reported that his pain 
had decreased over the previous 3 months due to medication.  
The report stated that flare-ups were associated with 
activity and alleviating factors were rest and medications.  
No particular functional impairment or limitation of motion 
was noted during flare-ups.  The veteran did not use any 
orthopedic devices for his right knee disorder.  No episodes 
of dislocation or constitutional symptoms were noted.  The 
veteran's right knee disorder did not affect his activities 
of daily living.

On physical examination, there was a well-healed "cement" 
patellar surgical incision.  The veteran's right knee range 
of motion was from 130 degrees of flexion to 0 degrees of 
extension.  The medial and collateral ligaments showed no 
motion at neutral and 30 degrees of flexion.  The anterior 
and posterior cruciate ligaments did not reveal any laxity.  
McMurray's test was normal.  The veteran complained of pain 
on squatting, but no other objective evidence of painful 
motion was noted.  There was no edema or fusion appreciated.  
X-ray examination of the veteran's right knee showed changed 
incident to reconstructive knee surgery for ACL repair, with 
minor osteoarthritis.  The diagnosis was status post right 
knee ACL reconstruction, with subsequent mild arthritis and 
subjective complaints.  The examiner stated that the 
veteran's symptoms were "well managed" on medication, range 
of motion was not affected, and no subluxation or lateral 
instability was appreciated.

A July 2005 private medical examination report stated that 
the veteran complained of worsening right knee pain.  The 
assessment was chronic worsening right knee pain status post 
ACL reconstruction.

In a second July 2005 private medical examination report, the 
veteran complained of daily right knee pain at a level of 8, 
on a scale from 0 to 10.  He stated that at the time, the 
pain was at a level of 0.  The veteran reported right knee 
pain "on and off" for the previous 17 years.

On physical examination of the veteran's right knee, there 
was no effusion.  Some palpable osteophytes were noted 
medially.  There was no lateral tenderness, but some medial 
joint line tenderness, as well as some tenderness on the 
undersurface of the patella.  There was no patellar 
instability.  There was an anterior midline incision scar 
that was well healed with no sign of infection.  The 
veteran's range of motion was lacking 10 degrees of flexion 
and was full on extension.  There was no instability to the 
collateral ligaments.  There was excellent end point to the 
ACL with a Lachman test.  There was a 5 millimeter (mm) 
anterior translation, compared to a 3 mm translation on the 
uninjured side.  There was a negative pivot shift.  On 
radiographic examination, there was noted to be diffuse 
degenerative changes and the tibial tunnel showed some 
widening.  The impression was degenerative arthritis, right 
knee, and status post ACL reconstruction in 1996, "doing 
well."

In a May 2006 VA joints examination report, the veteran 
complained of chronic, throbbing right knee pain which 
"lasts throughout the day."  He reported that the pain was 
worse on humid days and in the mornings, and decreased 
"throughout the day as he ambulates."  The veteran reported 
an increase in pain with prolonged sitting.  He stated that 
he was unable to squat due to his knee giving way.  He did 
not report any swelling or redness, but did report "some 
increased heat."  No locking or fatigability was reported.  
The veteran did not report any flare-ups, dislocation, or 
recurrent subluxation.  There were no constitutional symptoms 
reported.  He stated that he could not run, but he could use 
a stationary bike for 10 


minutes before the onset of pain.  The veteran did not report 
any other limitation in the activities of daily living.

On physical examination, there was a well-healed surgical 
scar on the veteran's right knee.  His right knee range of 
motion was from 120 degrees of flexion to 0 degrees of 
extension.  The medial and lateral collateral ligaments were 
normal, without abnormal motion, in neutral and at 30 degrees 
of flexion.  The ACL was not lax and had approximately 7 mm 
of anterior motion with the knee flexed at 90 degrees and the 
foot stabilized.  McMurray's test was normal.  The veteran 
reported pain with extension of his knee which did not worsen 
through repetitive attempts.  X-ray examination showed 
changes consistent with ACL repair and satisfactory 
alignment.  Mild patellofemoral degenerative changes were 
also seen.  The diagnosis stated that the veteran had minimal 
loss of range of motion, no loss of function on repetitive 
motion, no joint instability on repetitive motion, and no 
flare-ups of knee pain.

ACL Laxity from December 1, 2003 to May 7, 2006

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation when 
it is slight, a 20 percent evaluation when it is moderate, 
and a 30 percent evaluation when it is severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

A rating in excess of 10 percent is not warranted for ACL 
laxity for the period from December 1, 2003 to May 7, 2006.  
The medical evidence of record does not show that the veteran 
had moderate recurrent subluxation or lateral instability 
during this time period.  The August 2003 VA medical 
examination report stated that the veteran's right knee ACL 
laxity was "2+" and the diagnosis described the laxity as 
"mild."  The February 2005 VA joints examination report 
stated that the veteran's right knee did not reveal any ACL 
laxity.  The second July 2005 private medical examination 
report stated that there was a 5 millimeter anterior 
translation.  


Accordingly, the Board finds that the medical evidence of 
record shows that the veteran's right knee ACL laxity was 
best characterized as slight, for the period from December 1, 
2003 to May 7, 2006.  As such, an initial evaluation in 
excess of 10 percent for right knee ACL laxity, status post 
reconstruction surgery, from December 1, 2003 to May 7, 2006, 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
20 percent rating, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).

ACL Laxity On and After May 8, 2006

A rating in excess of 20 percent is not warranted for ACL 
laxity for the period on and after May 8, 2006.  The medical 
evidence of record does not show that the veteran had severe 
recurrent subluxation or lateral instability during this time 
period.  The May 2006 VA joints examination report stated 
that the veteran was unable to squat due to his knee giving 
way, but recurrent subluxation was not shown.  On 
examination, the veteran's right knee had 7 mm of anterior 
motion.  The report also stated that the veteran had no joint 
instability on repetitive motion.  Accordingly, the Board 
finds that the medical evidence of record shows that the 
veteran's right knee ACL laxity was characterized, at most, 
as moderate, for the period on and after May 8, 2006.  As 
such, an evaluation in excess of 20 percent for right knee 
ACL laxity, status post reconstruction surgery, on and after 
May 8, 2006, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
30 percent rating, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.

Arthritis and Chronic Synovitis

Synovitis is rated on limitation of motion of the affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5020.  Degenerative arthritis is rated on the 
basis of limitation of motion.  However, when the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered to be a major joint.  
38 C.F.R. § 4.45 (2006).

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for 
extension.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is non-
compensable, flexion that is limited to 45 degrees warrants a 
10 percent rating, and flexion that is limited to 30 degrees 
warrants a 20 percent rating.  Under Diagnostic Code 5261, 
extension that is limited to 5 degrees is noncompensable, 
extension that is limited to 10 degrees warrants a 10 percent 
rating, and extension that is limited to 15 degrees warrants 
a 20 percent rating.  The Board notes that standard motion of 
a knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II (2006).

An initial evaluation in excess of 10 percent is not 
warranted for right knee arthritis and chronic synovitis.  
The veteran's right knee arthritis and chronic synovitis is 
manifested by limitation of motion affecting a major joint.  
The medical evidence of record shows that the veteran's right 
knee was limited to, at most, 120 degrees of flexion and 0 
degrees of extension.  Accordingly, separate compensable 
ratings are not warranted under Diagnostic Codes 5260 and 
5261, as the record does not show that the veteran's right 
knee range of motion was ever limited to a compensable 
degree.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; 
see also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).  The 
veteran has reported right knee pain on use, a contention 
which is substantiated by the medical evidence of 


record.  However, the February 2005 VA joints examination 
report stated that there was no functional impairment or 
limitation of motion during flare-ups and the May 2006 VA 
joints examination report stated that there was no loss of 
function on repetitive motion.  Accordingly, there is no 
medical evidence of record that the veteran experienced pain 
which caused additional limitation of motion beyond that 
contemplated by 10 percent rating.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

As for other provisions under the Schedule, the veteran's 
right knee was not ankylosed, there was no dislocated 
semilunar cartilage, there were no symptoms from the removal 
of semilunar cartilage, there was no impairment of the tibia 
and fibula, and there was no genu recurvatum.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 
(2006); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, 
separate evaluations are not warranted under these 
provisions.

The medical evidence of record also shows that the veteran 
has a surgical scar on his right knee that is related to his 
service-connected right knee disorders.  However, a separate 
compensable evaluation is not warranted for this scar as it 
is not deep, does not case limited motion, does not exceed 
144 square inches, is not unstable, and is not painful on 
examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2006).  Accordingly, an evaluation in 
excess of 10 percent is not warranted for the veteran's right 
knee arthritis and chronic synovitis, status post 
arthroscopic meniscectomy.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 10 percent evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for right knee arthritis and 
chronic synovitis, status post arthroscopic meniscectomy, 
there is no basis for staged ratings with respect to this 
claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
20 percent rating, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.


ORDER

An initial evaluation in excess of 10 percent for right knee 
ACL laxity, status post reconstruction surgery, for the 
period from December 1, 2003 to May 7, 2006, is denied.

An evaluation in excess of 20 percent for right knee ACL 
laxity, status post reconstruction surgery, for the period on 
and after May 8, 2006, is denied.

An initial evaluation in excess of 10 percent for right knee 
arthritis and chronic synovitis, status post arthroscopic 
meniscectomy, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


